      Case 2:20-cv-02141-TLN-AC Document 14 Filed 01/13/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    SEILA MADARIAGA and CHRISTINA                    No. 2:20-cv-02141 TLN AC PS
      MADARIAGA,
12
                         Plaintiffs,
13                                                     FINDINGS AND RECOMMENDATIONS
              v.
14
      FREEDOM MORTGAGE & TRUSTEE
15    CORPS.,
16                       Defendant.
17

18          Plaintiffs are proceeding in this action pro se. The action was accordingly referred to the

19   undersigned for pretrial matters by E.D. Cal. R. (“Local Rule”) 302(c)(21). On November 12,

20   2020, defendant filed a motion to dismiss this case. ECF No. 10. Plaintiffs did not respond.

21   Concerned that plaintiffs had abandoned this case, the court issued an order to show cause within

22   14 days why this action should not be dismissed for failure to prosecute. ECF No. 13. Plaintiffs

23   were cautioned that failure respond could lead to a recommendation that the action be dismissed.

24   Plaintiffs again did not respond. Plaintiffs have not responded to the court’s orders, nor taken any

25   action to prosecute this case.

26          Therefore, IT IS HEREBY RECOMMENDED that this action be dismissed, without

27   prejudice, for lack of prosecution and for failure to comply with the court’s order. See Fed. R.

28   Civ. P. 41(b); Local Rule 110.
                                                       1
     Case 2:20-cv-02141-TLN-AC Document 14 Filed 01/13/21 Page 2 of 2


 1          These findings and recommendations are submitted to the United States District Judge
 2   assigned to this case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within twenty-one
 3   (21) days after being served with these findings and recommendations, plaintiff may file written
 4   objections with the court. Such document should be captioned “Objections to Magistrate Judge’s
 5   Findings and Recommendations.” Local Rule 304(d). Plaintiff is advised that failure to file
 6   objections within the specified time may waive the right to appeal the District Court’s order.
 7   Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
 8   DATED: January 12, 2021
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
